DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Araya et al. (WO 2016/190090) (“Araya”).
	Regarding claim 1, Araya discloses a quartz crystal resonator unit (Fig.1 and 9, please refer to the whole reference for detailed) comprising: a base member (300 in Fig.1 and 9) including a surface and two protruding portions (360 and 362) on the surface; a quartz crystal resonator (100) mounted on the surface of the base member, the quartz crystal resonator including a quartz crystal blank (110), a pair of excitation electrodes (120 and 130) that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between, and a pair of connection electrodes (124 and 134) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes; and a lid member (200 in Fig.1 or 210 in Fig.9) having a side wall that 
	Regarding claim 2, Araya discloses the side wall has an inner surface (217) facing the inner space (216) and an opposed outer surface (Fig.9), the parts of the joining member that cover the protruding portions are in contact with the inner surface side of the side wall (Fig.9).
Regarding claim 3, Araya discloses the side wall has an inner surface (217) facing the inner space (216) and an opposed outer surface, the parts of the joining member that cover the protruding portions are in contact with the outer surface side of the side wall (Fig.9).
Regarding claim 4, Araya discloses the lid member has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member (200 in Fig.1); and the protruding portions (360 and 362) are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member (200 in Fig.1 or 210 in Fig.9; according to ¶ 58, the insulating materials 360 and 362 cover the upper surface near the end of the electrode pattern 310, and according to Fig.1, the two electrode pattern 310 are positioned at opposite corner of the base member).
Regarding claim 8, Araya discloses a method of manufacturing a quartz crystal resonator unit (Fig.1 and 9, please refer to the whole reference for detailed), comprising: mounting a quartz crystal resonator (100 in Fig.1 and 9) on a surface of a base member (300) including two protruding portions (360 and 362) on the surface, the quartz crystal resonator including a quartz crystal blank (110), a pair of excitation electrodes (120 and 130) that are disposed on respective opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between, and a pair of connection electrodes (124 and 134) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes; and joining a lid member (200 in Fig.1 or 210 in Fig.9) having a side wall that extends toward the surface of the base member to the surface of the base member via a joining member (354) in such a way that: the quartz crystal resonator is accommodated in an inner space (216) defined by the joined base member and lid; the joining member covers the protruding portions and parts of the joining member that covers at least portions of the protruding portions are brought into contact with the side wall of the lid member and restrain movement of the lid member when seen in a plan view in a direction normal to the surface of the base member the lid member (Fig.1 and 9).
Regarding claim 10, Araya discloses the side wall has an inner surface (217) facing the inner space (216) and an opposed outer surface (Fig.9), the parts of the joining member that cover the protruding portions are in contact with the inner surface side of the side wall (Fig.9).
Regarding claim 11, Araya discloses the side wall has an inner surface (217) facing the inner space (216) and an opposed outer surface (Fig.9), the parts of the 
Regarding claim 12, Araya discloses the lid member has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member (200 in Fig.1); and the protruding portions (360 and 362) are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member (200 in Fig.1 or 210 in Fig.9; according to ¶ 58, the insulating materials 360 and 362 cover the upper surface near the end of the electrode pattern 310, and according to Fig.1, the two electrode pattern 310 are positioned at opposite corner of the base member).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 1-4, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Isao (WO 2016/084425, cited by Applicant in the IDS submitted on May 02, 2019) in view of Masanobu et al. (JP 2001-144571, cited by Applicant in the IDS submitted on May 02, 2019) (hereinafter “Masanobu”) and Shuichi (JP 2011/009808, cited by Applicant in the IDS submitted on May 02, 2019).
Regarding claim 1, Kaida discloses a quartz crystal resonator unit (Fig.1, please refer to the whole reference for detailed) comprising: a base member (21) including a surface and a protruding portion (30) on the surface; a quartz crystal resonator (16) mounted on the surface of the base member, and a lid member (14 in Fig.1, 3, 4 and 10) having a side wall that extends toward the surface of the base member (Fig.4 or 10), the lid member being joined to the surface of the base member via a joining member (50) which covers at least the protruding portion (Fig.3, 4 and 10), the lid member and the base member defining an inner space (Sp in Fig.3) that accommodates the quartz crystal resonator, at least parts of the joining member that cover at least a portion of the protruding portion are in contact with the side wall of the lid member (Fig.4 or 10) so as to restrain movement of the lid member when seen in a plan view in a direction normal to the surface of the base member (Fig.4 or 10).
Kaida doesn’t disclose the protruding portion includes two protruding portions; and Kaida doesn’t explicitly disclose the quartz crystal resonator including a quartz crystal blank, a pair of excitation electrodes that are disposed on opposed main 
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
For supporting purpose, Shuichi discloses the quartz crystal resonator (Fig.1 and 6) including a quartz crystal blank (2), a pair of excitation electrodes (excitation electrodes 8a; ¶ 7) that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between (¶ 7), and a pair of connection electrodes (lead-out electrodes 8b; ¶ 7) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida with the teaching of Masanobu to provide the two protruding portions instead of a protruding portion in a ring and with the teaching of Shuichi to provide the quartz crystal resonator including a quartz crystal blank, a pair of excitation electrodes that are disposed on opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between, and a pair of connection electrodes disposed on the 
Regarding claim 2, Kaida in view of Masanobu and Shuichi is used to reject claim 1 above.
Kaida discloses the side wall (side wall of 14) has an inner surface facing the inner space (Sp) and an opposed outer surface, the parts of the joining member (50) that cover the protruding portion are in contact with the inner surface side of the side wall (Fig.10).
Kaida doesn’t disclose the protruding portion includes two protruding portions.
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida in view of Shuichi with the teaching of Masanobu to provide two protruding portions. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu. 
Regarding claim 3, Kaida in view of Shuichi is used to reject claim 1 above.
the protruding portion are in contact with the outer surface side of the side wall (Fig.4).
Kaida doesn’t disclose the protruding portion includes two protruding portions.
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida in view of Shuichi with the teaching of Masanobu to provide two protruding portions. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu. 
Regarding claim 4, Kaida in view of Shuichi is used to reject claim 1 above.
Kaida discloses the lid member (14) has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member (Fig.1 and 2); and the protruding portion (30) is disposed.
Kaida doesn’t disclose the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member
Masanobu discloses a protruding portion or two protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida in view of Shuichi with the teaching of Masanobu to provide the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu. 
Regarding claim 8, Kaida discloses a method of manufacturing a quartz crystal resonator unit (Fig.1, please refer to the whole reference for detailed), comprising: mounting a quartz crystal resonator (16) on a surface of a base member (21) including a protruding portion (30) on the surface; and joining a lid member (14 in Fig.1, 3, 4 and 10) having a side wall that extends toward the surface of the base member to the surface of the base member (Fig.4 or 10) via a joining member (50) in such a way that: the quartz crystal resonator is accommodated in an inner space (Sp in Fig.3) defined by the joined base member and lid; the joining member covers the protruding portion and parts of the joining member that covers at least portions of the protruding portion are brought into contact with the side wall of the lid member (Fig.4 or 10) and restrain movement of the lid member when seen in a plan view in a direction normal to the surface of the base member the lid member (Fig.4 or 10).
Kaida doesn’t disclose the protruding portion includes two protruding portions; and Kaida doesn’t explicitly disclose the quartz crystal resonator including a quartz 
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
For supporting purpose, Shuichi discloses the quartz crystal resonator (Fig.1 and 6) including a quartz crystal blank (2), a pair of excitation electrodes (excitation electrodes 8a; ¶ 7) that are disposed on respective opposed main surfaces of the quartz crystal blank so as to face each other with the quartz crystal blank located there between (¶ 7), and a pair of connection electrodes (lead-out electrodes 8b; ¶ 7) disposed on the quartz crystal blank and electrically connected to respective ones of the pair of excitation electrodes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida with the teaching of Masanobu to provide the two protruding portions instead of a protruding portion in a ring and with the teaching of Shuichi to provide the quartz crystal resonator including a quartz crystal blank, a pair of excitation electrodes that are disposed on respective opposed main surfaces of the quartz crystal blank so as to face each other with the 
Regarding claim 10, Kaida in view of Masanobu and Shuichi is used to reject claim 8 above.
Kaida discloses the side wall (side wall of 14) has an inner surface facing the inner space (Sp) and an opposed outer surface, the parts of the joining member (50) that cover the protruding portion are in contact with the inner surface side of the side wall (Fig.10).
Kaida doesn’t disclose the protruding portion includes two protruding portions.
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida in view of Shuichi with the teaching of Masanobu to provide two protruding portions. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu. 
Regarding claim 11, Kaida in view of Shuichi is used to reject claim 8 above.
the protruding portion are in contact with the outer surface side of the side wall (Fig.4).
Kaida doesn’t disclose the protruding portion includes two protruding portions.
Masanobu discloses a base member (1) including a surface (101) and a protruding portion or two protruding portions on the surface (102 in Fig.5; ¶ 15 states “…the convex portion 102 continuously surrounds the mounting area 101 in a ring shape. Unlike the embodiment, it may have a discontinuous portion in part.”; and also ¶ 32). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida in view of Shuichi with the teaching of Masanobu to provide two protruding portions. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu. 
Regarding claim 12, Kaida in view of Shuichi is used to reject claim 8above.
Kaida discloses the lid member (14) has a rectangular shape when seen in a plan view in the direction normal to the surface of the base member (Fig.1 and 2); and the protruding portion (30) is disposed.
Kaida doesn’t disclose the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member
Masanobu discloses a protruding portion or two protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaida in view of Shuichi with the teaching of Masanobu to provide the protruding portions are disposed so as to correspond to two opposite corners of the rectangular shape of the lid member. The suggestion/motivation would have been to use discontinuous portion in part for the protruding portion as taught by Masanobu. 

Allowable Subject Matter
7.	Claims 5-7, 9 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849